Citation Nr: 0202801	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  95-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons, claimed to be due to ionizing 
radiation exposure.  

2.  Entitlement to service connection for disabilities 
claimed as chronic radiation sickness and digestive system 
problems including liver, gallbladder, nausea, diarrhea and 
loose bowels, loss of teeth or dental bone loss, cataracts 
and chronic fatigue syndrome, on the basis they are the 
result of ionizing radiation exposure.  

3.  Entitlement to service connection for postoperative 
cardiovascular disease, claimed to be the result of ionizing 
radiation exposure.  

4.  Entitlement to service connection for a central nervous 
system disorder, claimed to be the result of ionizing 
radiation exposure.  

5.  Entitlement to a compensable rating for residuals of 
bilateral inguinal herniorrhaphy.  

6.  Entitlement to a compensable rating for post-operative 
right inguinal neuralgia.  

[The issues of entitlement to service connection for nicotine 
dependence and for coronary artery disease, headaches, and 
ethmoid sinusitis, claimed to be due to nicotine dependence 
acquired in service, will be addressed in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.  This case is before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In correspondence received at the Board in February 2002, the 
veteran claimed that the RO committed clear and unmistakable 
error in two decisions.  These issues have not been 
adjudicated by the RO or certified for appellate review.  
They are referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 

Also submitted in February 2002 was a request for expedited 
claims processing, which the Board construed to be a request 
for an advance on docket.  The Board found that as the 
veteran's claims were being adjudicated at the time of his 
request for advance on the docket, the request was moot.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for nicotine dependence 
and for coronary artery disease, headaches, and ethmoid 
sinusitis claimed to be due to nicotine dependence acquired 
in service pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  A skin condition, diagnosed as seborrheic keratosis, 
benign intradermal nevi, lentigo, and acrochordons; a 
disorder claimed as chronic radiation sickness, digestive 
system problems including of the liver, gallbladder, nausea, 
diarrhea and loose bowels; loss of teeth or dental bone loss; 
cataracts; chronic fatigue syndrome; cardiovascular disease; 
and a central nervous system disorder were not manifested in 
service, and cardiovascular disease or an organic disease of 
the nervous system was not manifested in the first 
postservice year.   

2.  The veteran is not shown to have been exposed to ionizing 
radiation in service.  

3.  A skin condition, diagnosed as seborrheic keratosis, 
benign intradermal nevi, lentigo, and acrochordons; a 
disorder characterized as chronic radiation sickness; 
digestive system problems, including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone loss, cataracts; chronic fatigue syndrome, 
cardiovascular disease; and a central nervous system disorder 
are not radiogenic diseases listed under 38 C.F.R. 
§ 3.311(b).  

4.  There is no competent evidence linking any skin disorder 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons; any chronic radiation sickness; 
any digestive system problems, including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone loss; cataracts; chronic fatigue syndrome; 
cardiovascular disease; or any central nervous system 
disorder the veteran may have to service or to radiation 
exposure therein.  

5.  Residuals of bilateral inguinal herniorrhaphy are each 
manifested by tender and painful scars; there is no 
recurrence, and otherwise, impairment of function is not 
shown.  

6.  Right inguinal neuralgia is manifested by complaints of 
pain; nerve paralysis is not shown.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a skin condition 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons; a disorder characterized as 
chronic radiation sickness; digestive system problems, 
including of the liver, gallbladder, nausea, diarrhea and 
loose bowels; loss of teeth or dental bone loss; cataracts; 
chronic fatigue syndrome; cardiovascular disease; and a 
central nervous system disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001). 

2.  A 10 percent rating, each, is warranted for residuals of 
right and left inguinal herniorrhaphies.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.118, Code 7804 (2001).

3.  A compensable rating for right inguinal neuralgia is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.124, 4.124a Code 8730 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the statutory changes.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that the mandates of the VCAA 
are met.

The RO has considered the claims on the merits.  VA has a 
duty to notify the claimant and his representative what 
information and evidence is needed to substantiate and 
complete a claim.  Here, the discussions in the rating 
decisions, the Statement of the Case, and Supplemental 
Statements of the Case informed the veteran and his 
representative what was needed to substantiate the claims, 
and what VA had already obtained, and complied with VA's 
notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not mentioned any pertinent evidence outstanding.  
There is no indication that the evidentiary record is 
incomplete.  The RO attempted to document the veteran's 
reported radiation exposure, but was informed each time that 
such exposure could not be documented.  The veteran asserts 
that a dose estimate has not been done in his case.  In the 
absence of a showing that he engaged in a radiation risk 
activity, or that he has a radiogenic disease, a dose 
estimate is not needed.  In July and August 2000 statements, 
the veteran reported that he had submitted all available 
evidence and proof of his claims.  In December 2000, he 
reported that no VA records were outstanding.  Additional 
evidence was received at the Board in February 2002.  The 
Board concludes that the RO has complied with, or exceeded, 
the mandates of the VCAA and its implementing regulations.  
The Board further finds that it is not prejudicial to the 
veteran to proceed to adjudicate the claims based on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The only service medical record associated with the claims 
files is the report of a September 1956 separation 
examination.  Dilated bilateral inguinal rings were the only 
pertinent abnormalities noted.  

An upper gastrointestinal examination in January 1979 was 
negative.  

In August 1979 the veteran was hospitalized for the onset of 
anterior chest pain.  The impression was chest pain, etiology 
to be determined, rule out hyperventilation syndrome, rule 
out myocardial infarction, rule out acute pericarditis.  

In February 1982, the veteran was hospitalized to treat 
alcoholism.  On admission he reported that in the military he 
was exposed to radiation. 

In April 1984, two sebaceous cysts were excised from the 
veteran's back.  

Gastroesophageal reflux disease was noted in December 1992.  

Private clinical records dated in April 1993 reveal that 
bilateral herniorrhaphies were then performed.  As of June 
1993, there was no evidence of recurrent hernia on either 
side.  The veteran was not very tender.  He complained of 
pain which extended down the side of the leg and also into 
the scrotum.  In July 1993, the pain was reduced but he still 
felt a little bit of discomfort.  

In July 1993, K. L. T., M.D., reported that the veteran had 
consulted him regarding problems with a bilateral inguinal 
herniorrhaphy.  The veteran indicated that after the surgery, 
he had a burning pain in both inguinal areas.  Physical 
examination revealed well-healed incisions and no hernias.  
The doctor informed the veteran that he may have nerve and 
scar tissue in both inguinal areas.  

In November 1993, the veteran sought private treatment 
following a motor vehicle accident.  He reported that he hurt 
all over and that his hernia incision was hurting again.  
Physical examination revealed no recurrence of a hernia.  The 
health care provider informed the veteran that it was not 
uncommon to have a lot of muscle aching after an accident 
like the veteran was involved in.  He could find no evidence 
of a serious injury.  

In January 1994, the veteran completed a Radiation Exposure 
Questionnaire.  He alleged that he had growths on his neck 
and torso which he characterized as carcinomas.  On an 
attached statement he indicated that he was exposed to 
radiation while dismantling jet engines which had been flown 
through atomic mushroom clouds.  He stated that a fellow 
serviceman who performed the same duties, C.W., died of 
leukemia in 1959.  

In a March 1994 statement, the veteran's spouse related that 
she had observed growths on the veteran's back, neck, chest 
and underarms.  She noted that the veteran also experienced 
lower abdominal pain.  

On VA examination in April 1994, the veteran reported that he 
had had unusually heavy exposure to radiation while working 
on engines of planes which had flown through atomic clouds.  
He indicated that he first noticed various skin lesions in 
1956, and they had recurred on a chronic basis since then.  
Physical examination revealed a 4 centimeter scar in the 
groin area without evidence of recurrence of the hernia.  The 
diagnosis was recurrent polypoid skin lesions and chronic 
nevi secondary to radiation exposure.  

In April 1994, the Department of the Air Force reported that 
it had found no external or internal radiation exposure data 
for the veteran.  

In August 1994, the National Personnel Records Center 
reported that it was unable to reconstruct the veteran's 
dental records and that there were no medical records on 
file.  The records may have been destroyed in a fire at the 
facility.  

In February 1995, E. T. M, M.D., reported that he had 
performed bilateral inguinal herniorrhaphies in April 1993.  
Post-operatively, the veteran developed pain on the right 
side and persistent pain and tenderness in the area of the 
incision going down into the scrotum.  Physical examination 
was normal without evidence of a recurrent hernia.  A little 
tenderness was present in the inguinal ring and in the 
incision.  Dr. E.T.M. opined that the veteran had a mild 
post-operative inguinal neuralgia.  The condition was stable.  

In August 1995, non-specific proctitis was diagnosed.  

On VA neurologic examination in October 1995, the veteran 
complained of bilateral groin pain which was somewhat 
lessened by surgery.  He also complained of numbness and 
tingling in the lateral aspect of the right foot.  He 
experienced a feeling of weakness in his arms and legs in the 
1960's.  He noted intermittent numbness and tingling on the 
ulnar aspect of both hands, with the last occurrence six 
months prior to the examination.  He indicated that he was 
involved in a motor vehicle accident in 1975 which injured 
his back.  In 1978, he had surgery for a L4-5 herniated disc, 
and subsequently experienced numbness and tingling from the 
waist down.  He was involved in another motor vehicle 
accident in 1993, after which he had constant bifrontal and 
bilaterally-occipital headaches and unsteadiness in walking.  
Neurological examination was normal, with the exception of 
hypesthesia to pinprick sensation in the distribution of the 
right ilioinguinal nerve distal to the scar for his previous 
inguinal hernia repair and a positive Tinel's sign of the 
ulnar nerve bilaterally.  There was no pinprick sensation 
deficit on the left.  The impressions were bilateral 
ilioinguinal nerve entrapment, probable bilateral C6 
radiculopathy on right, probable right S1 radiculopathy 
secondary to herniated disc and rule out bilateral ulnar 
neuropathy at the elbows.  

On VA skin examination in October 1995, the veteran reported 
that he had heavy radiation exposure on active duty.  He 
noticed changes in his skin since 1956.  Physical examination 
revealed scars in the right and left inguinal areas which 
were slightly tender to pressure, but did not cause any 
spontaneous discomfort.  The diagnoses were bilateral scars 
in the groin which were not tender unless palpated or when 
the veteran was in motion; seborrheic keratoses of the right 
anterior thigh, back, forehead, and V of the chest; benign 
intradermal nevi times three in the right scapula; lentigo of 
the left anterior shoulder, left anterior tibial surface, 
left medial foot and left jaw; seborrheic keratosis versus 
abnormally pigmented nevus of the right anterior shoulder; 
acrochordons in axillae bilaterally; and nevus versus basal 
cell carcinoma on the glabella.  It was the examiner's 
opinion that the scars, seborrheic keratoses, lentigo, 
acrochordons, and benign intradermal nevi were not caused by 
radiation exposure.  

In a letter dated in October 1995, the Defense Nuclear Agency 
(DNA) noted the veteran's claim that he worked on jet engines 
which had flown through atomic clouds.  DNA observed that 
only one atmospheric nuclear test series, Operation Teapot, 
was conducted during the veteran's period of active duty.  
The DNA could find no evidence that the veteran participated 
in activities associated with Operation Teapot.  The DNA 
reported that all test aircraft that flew through atomic 
clouds were surveyed by monitors as soon as possible after 
landing.  Aircraft which had radiation intensities greater 
than 0.0007 Rems per hour were segregated and the radiation 
was routinely allowed to decay at least 24 hours before 
decontamination took place.  DNA noted that radiation safety 
procedures in effect during Operation Teapot made it unlikely 
that the veteran would have come into contact with 
contaminated aircraft engines.  DNA summarized by reporting 
that Air Force records did not document the veteran's 
participation in Operation Teapot and that after a careful 
search of available dosimetry data, no record of radiation 
exposure could be found for him.  

A January 1996 clinical record indicates the veteran had had 
headaches since October 1995.  A past history of chronic 
myofascial pain syndrome was noted.  A prior gastrointestinal 
work up was conducted in 1995 due to loose stools but the 
problem seemed to resolve by limiting milk products.  

A February 1996 clinical record includes a notation that the 
veteran's abdominal complaints sounded consistent with 
irritable bowel syndrome.  The assessments included: 
conduction system disease, cannot exclude underlying coronary 
disease; neck pain, rule out significant foraminal 
impingement based on MRI; irritable bowel syndrome with 
lactose intolerance; status post bilateral herniorrhaphy, 
stable; and prior heavy radiation exposure.  Under the 
recommendations section, it was written that the veteran was 
"probably out a little far from his exposure for radiation 
induced problems" but this was discussed with the veteran 
anyway, particularly with reference to bone marrow and 
thyroid effects.  

The veteran completed a second Radiation Exposure 
Questionnaire in February 1996.  He alleged he was exposed to 
radiation working on T33 jet engines which had been flown 
through atomic mushroom clouds.  

A private clinical record dated in March 1996 includes an 
impression of fibromyalgia.  It was noted that the evaluation 
had ruled out any obvious neurological difficulties.  

In an April 1996 letter, E. T. M., M.D., wrote that one of 
the most common complications following groin hernia 
operations is inguinal neuralgia which usually results in 
pain in the scrotum or groin.  The doctor noted that the 
phrase "incomplete paralysis" is really not appropriate in 
referring to the ilioinguinal nerve as there is nothing which 
is paralyzed.  The nerve does not go to any muscle but merely 
supplies sensation to the skin in the vicinity of the groin 
and scrotum.  If the nerve is completely divided then it 
would result in numbness and not pain.  
In a document dated in October 1996 and addressed to the 
veteran, the United States Department of Energy reported that 
it had no records of radiation exposure history for him for 
the years 1949 to 1996.  

In a February 1997 letter, D. W. M., DMD, noted that the 
veteran received routine dental care beginning in September 
1996.  He had severe wear of all his teeth, many large 
fillings which were broken, other teeth which required 
extraction and one tooth which required a root canal.  There 
were signs of generalized moderate bone recession with areas 
in the maxillary posterior that showed severe bone loss.  

In a February 1997 clinical record, it was noted that the 
veteran had persisting abdominal complaints.  The assessment 
was irritable bowel syndrome with history of lactose 
intolerance and negative prior work up.  In March 1997, it 
was noted that he did not exhibit any evidence of late 
radiation effects.  Asymptomatic bundle branch block was 
noted.  Extensive gastrointestinal work up seemed to indicate 
irritable bowel syndrome with possible associated lactose 
intolerance.  Physical examination revealed a possible early 
mild left inguinal hernia recurrence.  

The veteran was hospitalized at a private facility in August 
1997.  It was noted that he had a long history of smoking and 
a long history of somewhat atypical chest pain, and presented 
with an increase in the chest pain syndrome.  A left heart 
catheterization with selective coronary cineangiography and 
left ventriculography was performed.  The post-operative 
diagnosis was severe triple vessel coronary artery disease 
with preservation of left ventricular function.  The veteran 
was transferred to another private facility where he 
underwent quintuple bypass surgery.   

A private clinical record dated in February 1998 indicates 
the veteran sought treatment for left groin pain.  He had a 
right inguinal neuralgia which was persistent but did not 
bother him too much.  Physical examination revealed no 
evidence of a hernia.  

In March 1998, it was noted that the veteran had degenerative 
disk disease and fibromyalgia.  
In September 1998, the veteran complained of left testicular 
discomfort with occasional radiation into the knee.  There 
was no obvious hernia formation.  The assessment was 
suspected degenerative disk disease with secondary nerve root 
irritation.  

At an October 1998 RO hearing, the veteran testified that he 
was exposed to radiation in service dismantling jet engines 
which had been flown through atomic mushroom clouds.  He 
recalled that an officer would check the engines with a 
Geiger counter.  He was not issued protective clothing or a 
radiation badge.  He alleged that a fellow serviceman he 
worked with, C.W., died as a result of leukemia caused by 
radiation exposure.  No doctor had informed him that he had a 
disease due to radiation exposure.  He testified that he had 
chronic groin pain.  

On VA digestive system examination in December 1998 the 
examiner noted that the claims file was not available but 
indicated that he had access to and reviewed a prior 1994 VA 
examination as well as medical records from private 
physicians who treated the veteran for his hernias.  The 
veteran alleged that he had daily pain in both groin areas 
and in the scrotal area which varied from mild to severe.  
Physical examination revealed no evidence of a hernia.  
Tenderness in both inguinal areas and in both inguinal rings 
was noted.  The diagnosis was status post left and right 
inguinal hernia repair; residual pains in both inguinal 
regions due to post-operative inguinal neuralgia.  

In an August 1999 letter, M. T. F., M.D., noted that the 
veteran had three ophthalmologic diagnoses - asteroid 
hyalosis, cataracts of the nuclear sclerotic and cortical 
variety, and refractive error.  The cataracts had been 
present since March 1991.  

A February 2000 abdomen ultrasound was interpreted as 
revealing minimal sludge in the gallbladder and no other 
focal abnormalities.  A chest X-ray at the same time was 
interpreted as revealing mild cardiomegaly and changes of 
chronic obstructive pulmonary disease, which was relatively 
stable from September 1997.  A separate clinical record dated 
in the same month included the assessment of persisting 
abdominal complaints, with a possibility of a calculous 
cholecystitis.  

In March 2000, G. R. W., M.D., reported that he had no 
knowledge of any documented cases of coronary artery disease 
secondary to accidental exposure to irradiation.  He was 
unable to pinpoint the exact etiology of the veteran's 
coronary artery disease, but opined that, in all likelihood, 
it was multifactorial.  The percentage that radiation 
exposure might have played would be very difficult to 
quantitate.  

A private bone scan in November 2000 resulted in impressions 
of normal bone mineral density of the lumbar spine and 
moderate to advanced osteopenia of the right femoral neck.  
Prior radiation exposure, osteopenia, positive family history 
and 3 3/4 inch height loss were listed under the heading of 
risk factors.  It was noted that the veteran had a tendency 
towards malabsorption with chronic diarrhea although "this 
is more irritable bowel syndrome."  It was reported that 
smoking was a significant metabolic factor 

The veteran has submitted various treatises discussing 
nuclear testing and radiation injuries.  None of the 
treatises is specific as to the veteran or his medical 
history.  

The VA claims file for C.W., a fellow serviceman who 
reportedly worked with the veteran on the radioactive engines 
has been associated for the record.  C.W. died in August 1959 
as a result of chronic myelogenous leukemia.  At the time of 
his death, service connection was in effect for the leukemia.  
The grant of service connection was based on the chronic 
disorder being manifested to a compensable degree within one 
year after service.  In an April 1957 letter to his 
Congressman, C.W. alleged that during active service he had 
worked on radioactive engines.  A June 1957 letter from the 
veteran was associated with C.W.'s claims file.  The veteran 
reported that from January to May 1955, the Air Force 
conducted atomic tests at Indian Springs, Air Force Base.  He 
indicated he had worked on jet engines which had been flown 
through the atomic clouds.  He wrote that the engines were 
tested for radioactivity by a Major, and some of them were 
set aside to "cool off" until decontaminated.  Included in 
C.W.'s claims file is a July 1957 letter from the Department 
of the Air Force to VA.  A report was referenced as 
indicating that during the period from December 17, 1954 to 
December 13, 1955, C.W. may have worked on several 
radioactive engines brought in for tear down; however, it was 
believed that the subject engines had cooled down to a safe 
condition prior to delivery to the shop.  

Service Connection 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more, and 
cardiovascular disease or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected.  38 U.S.C. § 
1112(c); 38 C.F.R. 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service-connected, provided that certain conditions specified 
in that regulation are met.  Other "radiogenic" diseases, 
such as any form of cancer listed under 38 C.F.R. § 
3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  38 C.F.R. 
§ 3.311 provides instruction on the development of claims 
based on exposure to ionizing radiation.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

There is no competent evidence of record demonstrating the 
presence of seborrheic keratosis, benign intradermal nevi, 
lentigo, acrochordons, a chronic radiation sickness, 
digestive system problems including of the liver or 
gallbladder, nausea, diarrhea and loose bowels, loss of teeth 
or dental bone loss, cataracts, chronic fatigue syndrome, 
cardiovascular disease, or an organic disease of the nervous 
system in service or that cardiovascular disease or an 
organic disease of the nervous system was manifested in the 
first postservice year.  It is not claimed otherwise. 
Consequently, direct service connection for these disorders, 
on the basis they were incurred (or aggravated) in service 
(or presumptive service connection for cardiovascular disease 
or an organic disease of the nervous system on the basis that 
they were manifested to a compensable degree in the first 
postservice year) is not warranted.  

With respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes initially that certifying 
agencies have been unable to certify that the appellant is a 
radiation exposed veteran.  Furthermore, 38 C.F.R. § 3.309(d) 
limits presumptive service connection to the diseases listed 
in paragraph (d)(2).  Skin disorders such as seborrheic 
keratosis, benign intradermal nevi, lentigo, acrochordons, a 
disorder characterized as chronic radiation sickness, 
digestive system problems including of the liver or 
gallbladder, nausea, diarrhea and loose bowels, loss of teeth 
or dental bone loss, cataracts, chronic fatigue syndrome, 
cardiovascular disease or an organic disease of the nervous 
system are not diseases listed in paragraph (d)(2), and do 
not warrant presumptive service connection under these 
provisions.  38 C.F.R. § 3.309.  

With respect to the second method for establishing service 
connection for claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, it is noteworthy that seborrheic 
keratosis, benign intradermal nevi, lentigo, acrochordons, a 
disorder claimed as chronic radiation sickness, digestive 
system problems including of the liver or gallbladder, 
nausea, diarrhea and loose bowels, loss of teeth or dental 
bone loss, cataracts, chronic fatigue syndrome, 
cardiovascular or an organic disease of the nervous system 
are not radiogenic diseases.  The Board notes that the 
veteran has claimed he has cataracts as a result of his 
exposure to ionizing radiation and that posterior subcapsular 
cataracts are a "radiogenic disease" under 38 C.F.R. 
§ 3.311(b)(2).  A review of the claims files reveals, 
however, that the veteran had cataracts of the nuclear 
sclerotic and cortical variety, and not posterior subcapsular 
cataracts.  The list of "radiogenic diseases" in 38 C.F.R. 
§ 3.311(b)(2) does not include any claimed disorder here on 
appeal as a radiogenic disease.

Section 3.311(a) provides that a dose assessment will be made 
where the veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Such a dose estimate was not obtained.  As noted 
above, the veteran does not have any radiogenic diseases 
listed under 38 C.F.R. § 3.311(b)(2).  The Board also notes 
that prior to establishing the initial threshold requirement 
of developing the radiogenic disease VA is not under a duty 
to refer the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet. App. 200, 205 (1998).

Regulation provides for development of claims based upon 
disease other than those listed in the regulation provided 
that the claimant has cited or submitted scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Here, there is no 
competent evidence that seborrheic keratosis, benign 
intradermal nevi, lentigo, acrochordons, a disorder 
characterized as chronic radiation sickness, digestive system 
problems including of the liver or gallbladder, nausea, 
diarrhea and loose bowels, loss of teeth or dental bone loss, 
cataracts, chronic fatigue syndrome, cardiovascular disease 
or an organic disease of the nervous system was caused by the 
veteran's exposure to ionizing radiation while on active 
duty.  

The veteran submitted an article on treatment for prostate 
cancer which included the notation that "definitive 
external-beam radiation therapy can result in . . . 
proctitis."  An article on radiation induced changes in the 
bone was also submitted indicating that radiation therapy may 
result in bone growth disturbances.  These articles are not 
specific to the disabilities at issue.  

The Board finds that competent (medical) evidence does not 
link any of the disabilities at issue to in-service radiation 
exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
38 C.F.R. § 3.303(d).  With the exception of the skin claims, 
no competent evidence has been associated with the claims 
file linking any disorder on appeal to radiation exposure.  

With regard to the skin claims, the Board notes that the 
examiner who conducted an April 1994 VA general medical 
examination opined that the veteran had recurrent polypoid 
skin lesions and chronic nevi secondary to exposure to 
radiation based on the report of unusually heavy exposure to 
radiation in 1955.  As noted above, heavy exposure to 
radiation is not confirmed.  Furthermore, on 1995 special VA 
skin examination, it was opined that the veteran's skin 
disorders were not caused by radiation exposure.  (The 
veteran had again reported that he had heavy exposure to 
ionizing radiation.)  Thus, the preponderance of the evidence 
is against the veteran's claims.  

The veteran argues that he is a radiation exposed veteran 
based on the fact that a fellow serviceman, C.W., was found 
by VA to be one, and the veteran served side by side with the 
man.  The Board notes that C.W. established service-
connection for leukemia based on presumptions for chronic 
disabilities becoming manifested in the first postservice 
year, and not based on radiation exposure presumptions.  As 
an aside, even if the Board were to concede that the veteran 
is a radiation-exposed veteran, it would not change the 
outcome of this decision as he does not have any of the 
diseases specific to radiation exposed veterans required for 
a grant of presumptive service connection.  

Increased Ratings 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  With 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

This case involves an appeal as to the initial rating 
assigned for service connected disability, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. Id. at 9.  

The service-connected bilateral inguinal herniorrhaphies are 
currently evaluated as non-compensably disabling.  A non-
compensable evaluation is provided for an inguinal hernia 
which is small and reducible or when there is no true hernia 
protrusion or where the condition has not been operated on 
but is remediable.  A 10 percent evaluation is provided for a 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or a belt.  A 30 percent evaluation 
is provided when there is a small postoperative recurrent 
hernia or the hernia is unoperated and irremediable and not 
well supported by a truss or not readily reducible.  38 
C.F.R. Part 4, Code 7338.

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Code 7804.  

The right inguinal neuralgia is rated under Diagnostic Code 
8730 which provides the rating criteria for evaluation of 
neuralgia involving the ilioinguinal nerve.  38 C.F.R. 
§ 4.124a, Code 8730.

Neuralgia is characterized by dull and intermittent pain, of 
typical distribution so as to identify the nerve, and is also 
rated on the same scale provided for injury of the nerve 
involved, with a maximum equal to moderate, incomplete, 
paralysis.  38 C.F.R. § 4.124 (2001).  Severe to complete 
paralysis of the ilio-inguinal nerve is rated as 10 percent 
disabling.  Mild or moderate paralysis of the ilio-inguinal 
nerve is non-compensable.  Code 8530.

This case involves an appeal as to the initial ratings 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  
However, it is not shown that the disabilities at issue 
varied in severity during the course of the appeal period.  
Consequently, there is no evidentiary basis for "staged 
ratings" in this case.

The residuals of bilateral inguinal herniorrhaphy do not 
warrant compensable ratings under Code 7338.  A 10 percent 
rating requires recurrence after surgery.  There has been no 
recurrence of hernia on either side.  Although there was a 
suspicion of recurrence in March 1997, subsequent 
examinations did not confirm actual recurrence of hernia.

Since herniorrhaphy produces a residual of surgical scars, 
alternative rating under Code 7804 must be considered.  A 10 
percent rating is warranted for tender or painful scars on 
objective demonstration.  On October 1995 VA skin 
examination, it was noted that the bilateral scars in the 
groin were tender upon palpation.  Other physical 
examinations such as one in February 1995 noted mild 
tenderness, but this was attributed to post-operative 
inguinal neuralgia.  A December 1998 VA examination revealed 
residual pain in both inguinal areas and attributed the pain 
to sensitive nerve and scar tissue.  The evidence establishes 
that the veteran indeed has tender and painful scars in both 
inguinal areas.  Accordingly, a 10 percent rating is 
warranted for residuals of each herniorrhaphy on that basis.  

38 C.F.R. § 4.124, specifies that neuralgia of a nerve is to 
be rated at a maximum of the rating for moderate, incomplete 
paralysis of the nerve.  Code 8730 provides a 0 percent 
rating for moderate paralysis of the ilio-iguinal nerve.  
Consequently, that is the rating warranted.  A 10 percent 
rating requires severe to complete paralysis of the nerve.  
Such a level of disability is not shown.  Pain or tenderness 
at the surgical sites is encompassed in the ratings for 
herniorrhaphy residuals, addressed above.  There is no 
showing of associated functional impairment, which would 
warrant rating by analogy to other diagnostic codes. 


ORDER

Service connection for a skin condition, diagnosed as 
seborrheic keratosis, benign intradermal nevi, lentigo, and 
acrochordons; a disorder claimed as chronic radiation 
sickness; digestive system problems of the liver or 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
and/or dental bone loss; cataracts; chronic fatigue syndrome; 
cardiovascular disease; and a central nervous system 
disorder, based on exposure to ionizing radiation in service 
is denied.  

A compensable rating for postoperative right inguinal 
neuralgia is denied.

A 10 percent rating, each, is granted for residuals of right 
and left inguinal herniorrhaphies, subject to the regulations 
governing payment of monetary awards.  


		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

